I   \




        AO 2458 (CASO Rev. 1119) Judgment in a Criminal Case




                     UNITED STA TES OF AMERICA
                                          v.
                    JUSTIN WAYNE CALDWELL (2)
                                                                               Case Number:         3: I 7-CR-00558-W

                                                                            Daniel Casillas
                                                                            Defendant's Attorney
        USM Number                        60521-298
        D -
        THE DEFENDANT:
        IZI pleaded guilty to count(s)         1-7 and 9-12 of the Superseding Indictment

        D was found guilty on count(s)
             after a plea ofnot guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


        Title and Section I Nature of Offense                                                                                  Count
        18:1951(a); 18:981(a)(l)(C); 28:2461(c)- Conspiracy To Affect Commerce By Robbery; Criminal                             1s
        18: 1951 ; 18:2; 18:981(a)(l )(C); 28:2461(c)- Interference with Commerce By Robbery; Aiding                        2s-7s,9s-12s
                                                  and Abetting; Criminal Forfeiture



            The defendant is sentenced as provided in pages 2 through                 6            of this judgment.
        The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        D The defendant has been found not guilty on count(s)
        IZI Count(s)        Remaining                                 are         dismissed on the motion of the United States.

        IZI Assessment: $1100.00

        D JVT A Assessment*: $

              *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
        IZI No fine                   D Forfeiture pursuant to order filed                                              , included herein.
               IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
        change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
        judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
        any material change in the defendant's economic circumstances.




                                                                            HON. THOMASJ.                    AN
                                                                            UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:                JUSTIN WAYNE CALDWELL (2)                                                Judgment - Page 2 of 6
CASE NUMBER:              3:17-CR-00558-W

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 One hundred and fifty one ( 151) months as to each counts to serve concurrently to one another.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       Defendant participate in the residential drug treatment program. (RDAP)
       Defendant serve his custodial term in a western region facility.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D     at                             A.M.               on
       D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     3:17-CR-00558-W
)   '


             AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

             DEFENDANT:             JUSTIN WAYNE CALDWELL (2)                                                    Judgment - Page 3 of 6
             CASE NUMBER:           3:17-CR-00558-W

                                                        SUPERVISED RELEASE
        Upon release from imprisonment, the defendant will be on supervised release for a term of:
        Three (3) years as to each counts to serve concurrently to one another.

                                                    MANDATORY CONDITIONS
        1. The defendant must not commit another federal, state or local crime.
        2. The defendant must not unlawfully possess a controlled substance.
        3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
           controlled substance. The defendant must submit to one drug test within I 5 days of release from imprisonment and at least
           two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
           than 8 drug tests per month during the term of supervision, unless otherwise ordered by the court.
                  DThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
                     risk of future substance abuse. (check if applicable)
        4. DThe defendant must make restitution in accordance with I 8 U.S.C. §§ 3663 and 3663A or any other statute authorizing
           a sentence of restitution. (check if applicable)
        5. l:8J The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
        6. DThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
           20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
           the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
           applicable)
        7. DThe defendant must participate in an approved program for domestic violence. (check if applicable)

        The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
        conditions on the attached page.




                                                                                                                   3:17-CR-00558-W
j   r
          '   .
         AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

         DEFENDANT:                   JUSTIN WAYNE CALDWELL (2)                                                              Judgment - Page 4 of 6
         CASE NUMBER:                 3:17-CR-00558-W

                                              ST AND ARD CONDITIONS OF SUPERVISION
        As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
        supervision. These conditions are imposed because they establish the basic expectations for the defendant' s behavior
        while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
        court about, and bring about improvements in the defendant's conduct and condition.

        I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
           hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
           office or within a different time frame.

        2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
           about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
           as instructed.

        3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
           getting permission from the court or the probation officer.

        4. The defendant must answer truthfully the questions asked by their probation officer.

        5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
           anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
           probation officer at least I 0 days before the change. Ifnotifying the probation officer in advance is not possible due to
           unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa change or
           expected change.

        6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
           permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
           view.

        7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
           excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
           time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
           defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
           probation officer at least I 0 days before the change. Ifnotifying the probation officer at least I 0 days in advance is not possible
           due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
           change or expected change.

        8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
           knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
           first getting the permission of the probation officer.

        9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

        10. The defendant must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i.e.,
            anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
            as nunchakus or tasers ).

        11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
            informant without first getting the permission of the court.

        12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
            officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
            The probation officer may contact the person and confirm that the defendant notified the person about the risk.

        13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                               3:17-CR-00558-W
AO 2458 (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               JUSTIN WAYNE CALDWELL (2)                                               Judgment - Page 5 of 6
CASE NUMBER:             3:17-CR-00558-W

                                  SPECIAL CONDITIONS OF SUPERVISION


     1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
     2. Submit person, property, place of residence, vehicle, or personal effects to a search, conducted by a
        United States Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable
        suspicion of contraband or evidence of a violation of a condition of release; failure to submit to a search
        may be grounds for revocation; the defendant shall warn any other residents that the premises may be
        subject to searches pursuant to this condition.
     3. Resolve all outstanding warrants within 60 days.
     4. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
        120 days (non-punitive).
     5. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.
     6. Shall not associate with any person who you know, or who a probation officer or other law enforcement
        officer informs you is an Eastside Piru gang member or associate, or any other known gang member or
        associate, unless given permission by the probation officer.
     7. Shall not wear, display, use or possess any insignias, photographs, emblems, badges, buttons, caps, hats,
        jackets, shoes, flags, scarves, bandanas, shirts or other articles of clothing that are known to represent gang
        affiliation, association with or membership in the Eastside Piru gang or any other gang, unless given
        permission by the probation officer.
     8. Shall not knowingly loiter or be present in locations known to be areas where gang members congregate,
        unless given permission by the probation officer.
     9. Shall not display any known gang signs or gestures.

II




                                                                                                   3:17-CR-00558-W
AO 245S      Judgment in Criminal Case
             Sheet 5 - Criminal Monetary Penalties

                                                                                                       Judgment - Page _ _6_ _ of          6
 DEFENDANT: JUSTIN WAYNE CALDWELL (2)
 CASE NUMBER: 17CR0558-W

                                                              RESTITUTION

The defendant shall pay restitution in the amount of ____
                                                        $4_8_,_l0_3_.6_5_ _ _ unto the United States of America.




          This sum shall be paid         __ immediately.
                                          >< as follows:
           Pay restitution in the amount of$48,103.65, through the Clerk, U.S. District Court. Payment ofrestitution shall be
           forthwith. During any period of incarceration the defendant shall pay restitution through the Inmate Financial
           Responsibility Program at the rate of 50% of the defendant's income, or $25.00 per quarter, whichever is greater. The
           Defendant shall pay the restitution during his supervised release at the rate of $200 or more per month. These payment
           schedules do not foreclose the United States from exercising all legal actions, remedies, and process available to it to
           collect the restitution judgment.

           Restitution is to be paid to the following victims and distribution is to be made on a pro rata basis.

           VICTIM AMOUNT                         ADDRESS
           TMUS   $48,103.65                     ATTN:Brian Hawks
                                                      12920 38th Street SE
                                                      Bellevue, WA. 98006


           Defendant shall be jointly and severally liable to pay restitution with co-defendants/co-conspirators for the same losses.
           The presently known co-defendants/co-conspirators are Carlos Adolfo Soto.
           Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney's Office of
           any change in the defendant's mailing or residence address, no later than thirty (30) days after the change occurs.




     The Court has determined that the defendant           does not    have the ability to pay interest. It is ordered that:

    K        The interest requirement is waived.

             The interest is modified as follows:




                                                                                                      17CR0558-W
